Title: To Thomas Jefferson from James Dinsmore, 26 June 1807
From: Dinsmore, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Monticello June 26. 1807
                        
                        your note of May 31st was duly received, I have seen Mr. Jordan’s. he made the Circular Bricks last fall, and
                            the greatest part of them got washed away by A rain, he thinks there may be three hundred of them yet to the good. which I think is the number you Calculated would be
                            actualy wanted, if there is not enough he will Supply the difficiency should he make any Bricks in Charlottesvill this
                            fall but he thinks that is rather uncertain. Mr. Pitman has been here to put the great Clock in repair, She appears to run
                            very regular, at present—We have finished the dome Cornice & are going on with the Ballustrade. I expect we will get
                            done with one quarter of it by the time you Come home—it may probably be necessary now to inform you that I do not wish
                            you to Consider me as engaged for any particular time after the expiration of the present year, and also that I Shall expect
                            thirty Dollars per month for the time that I Continue with you. 
                  I am Sir with respect your very Hbl St
                        
                            Jas. Dinsmore
                            
                        
                    